Case: 15-30076    Document: 00513223944     Page: 1   Date Filed: 10/07/2015




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals
                                                                           Fifth Circuit

                                  No. 15-30076                           FILED
                                                                   October 7, 2015
                                                                    Lyle W. Cayce
DEMOND F. COOK,                                                          Clerk

                                            Plaintiff-Appellant

v.

WADE T. LAMOTTE, Sergeant, All Defendants are sued in their official and
individual capacities and their official and individual insurers.; LEONARD
HARRIS, Lieutenant, All Defendants are sued in their official and individual
capacities and their official and individual insurers; ALFRED GLASPER,
Deputy, All Defendants are sued in their official and individual capacities and
their official and individual insurers; JOHNATHAN MALVEAUX, Deputy, All
Defendants are sued in their official and individual capacities and their official
and individual insurers; DON WILLIAMS, Deputy, All Defendants are sued in
their official and individual capacities and their official and individual
insurers; WARDEN DENNIS GRIMES, Warden, All Defendants are sued in
their official and individual capacities and their official and individual
insurers,

                                            Defendants-Appellees


                 Appeal from the United States District Court
                     for the Middle District of Louisiana
                           USDC No. 3:14-CV-428


Before JONES, SMITH, and HAYNES, Circuit Judges.
     Case: 15-30076      Document: 00513223944         Page: 2    Date Filed: 10/07/2015


                                      No. 15-30076

PER CURIAM: *
       Demond F. Cook, Louisiana prisoner # 367617, moves to proceed in
forma pauperis (IFP) in his appeal of the district court’s dismissal of his 42
U.S.C. § 1983 complaint. In the complaint, Cook alleged that Wade Lamotte,
Leonard Harris, Johnathan Malveaux, Alfred Glasper, Don Williams, and
Dennis Grimes violated his constitutional rights by using excessive force
against him and then by exhibiting deliberate indifference to his serious
medical needs arising from the use of force.
       By moving to proceed IFP, Cook is challenging the district court’s
certification that his appeal is not taken in good faith. See Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997); 28 U.S.C. § 1915(a)(3). Cook contends that
the district court erred in dismissing his § 1983 complaint as frivolous and
malicious because it duplicated claims raised in two prior § 1983 complaints
about the same incidents and against the same defendants. Because, as he
admits, Cook seeks to relitigate for a third time the claims raised in his two
prior § 1983 complaints, Cook’s appeal fails to involve a legal point arguable
on its merits. See § 1915(e); Bailey v. Johnson, 846 F.2d 1019, 1021 (5th Cir.
1988); Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).
       The dismissal of this appeal as frivolous counts as a strike under
§ 1915(g), as does the district court’s dismissal as frivolous and malicious. See
§ 1915(g); Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Cook
also has one prior strike. See Cook v. Lamotte, 537 F. App’x 568, 569 (5th Cir.
2013). Accordingly, Cook has accumulated three strikes and is now barred
from proceeding IFP in any civil action or appeal filed while he is incarcerated



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2
    Case: 15-30076    Document: 00513223944      Page: 3   Date Filed: 10/07/2015


                                  No. 15-30076

or detained in any facility unless he is under imminent danger of serious
physical injury. See § 1915(g).
      IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS; 28 U.S.C.
§ 1915(g) BAR IMPOSED.




                                       3